        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

INNOVATIVE METAL CRAFT,     )
LLC,                        )
                            )                                                                   Page | 1
               Plaintiff,   )                        Case No. 1:17-cv-138
     v.                     )
                            )
JON WHALEY and THE BARNDOOR )
HARDWARE STORE, LLC,        )
                            )
               Defendants.  )


                                 MEMORANDUM OPINION

       This civil action arises out of an employment/ business dispute between Plaintiff

Innovative Metal Craft, LLC (“IMC”) and its owner, Timothy Haskins (“Haskins”), on one hand,

and Defendants Jon Whaley (“Whaley”) and The Barndoor Hardware Store, LLC (“BDHS”) on

the other. IMC’s complaint asserts claims against the Defendants under the Lanham Act as well

as Pennsylvania law. Defendants have counterclaimed against IMC for libel.

       Presently pending before the Court are the parties’ respective motions for partial

summary judgment. For the reasons that follow, Defendants’ motion will be granted and

Plaintiff’s motion will be dismissed without prejudice.




                                                1
          Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 2 of 18



Factual Background 1

          IMC is a Pennsylvania Limited Liability Company owned by Haskins and primarily

engaged in the business of manufacturing and selling spiral staircases. DSMF ¶¶4, 8, 51. At all
                                                                                                         Page | 2
times relevant to this litigation, IMC operated under the fictitious name “Spiral Stairs of

America” and conducted its sales through the website www.spiralstairsofamerica.com. DSMF

¶12.

          In 2014, IMC was involved in a Florida lawsuit that resulted in an $89,000 judgment

against it. PARA ¶57. The judgment was transferred to Pennsylvania and, along with a

Pennsylvania sales tax lien, it threatened IMC’s business as a going concern. Id.

          In or around August 2014, Whaley became employed by IMC as a salaried, exempt

employee. DSMF ¶5. Whaley’s primary responsibilities were to run IMC’s office and assist

with sales and marketing. Id. Whaley was not an owner, officer, director, or member of IMC.

Id. ¶6.

          In early 2015, Whaley and Haskins discussed the possibility of Whaley purchasing

IMC’s assets. PARA ¶58. Although these discussions continued throughout 2015 and into early

2016, they did not result in Whaley actually purchasing IMC’s business or assets. Id.

          In the Spring of 2015, Whaley suggested that IMC utilize scrap materials from its spiral

staircase manufacturing process to manufacture “barn door hardware.” DSMF ¶8. Around this


1
 The following facts are derived from: Plaintiff’s statement of material facts, ECF No. 86, and
Defendants’ responses thereto, ECF No. 97 (collectively, “PSMF”); Defendants’ statement of material
facts, ECF No. 90, and Plaintiff’s response thereto, ECF No. 94 (collectively, “DSMF”); Defendants’
additional responsive allegations, ECF No. 97 and Plaintiff’s responses thereto, ECF No. 104
(collectively, “DARA”); and Plaintiff’s additional responsive allegations, ECF No. 94, and Defendants’
responses thereto, ECF No. 101 (collectively, “PARA”). Where relevant, the Court has also drawn from
undisputed portions of the evidentiary record. Unless otherwise indicated, the following facts are not
contested.

                                                   2
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 3 of 18



same period, Whaley and Haskins also discussed a plan whereby IMC could insulate the barn

door hardware business from IMC’s creditors by forming a new company. PARA ¶59. Haskins

believed that he would remain owner of the barn door hardware business. Id. ¶60.
                                                                                                  Page | 3
       In August 2015 Whaley, while still employed by IMC, registered the domain name

www.thebarndoorhardwarestore.com. DSMF ¶11. Defendants maintain that Whaley registered

the domain for his own personal use, while IMC contends that Whaley registered the domain

name as part of his employment with IMC in order to further IMC’s business. Id.

       During this same time period, and at times thereafter, IMC advertised barn door hardware

on the website www.spiralstairsofamerica.com in various ways. In August 2015 IMC advertised

the hardware as “Sliding Barn Door Hardware.” DSMF ¶12. In September 2015, the webpage

directed purchasers of barn door hardware products to an e-Bay store for “Barn Doors of

America.” DMSF ¶13. From October 2015 through March 21, 2016, the webpage included a

link to the website www.barndoorhardwarestore.com. DSMF ¶14. As of April 15, 2016, IMC’s

webpage included this same link and invited consumers to “check out our friends at: The Barn

Door Hardware Store.” DSMF ¶15. From October 17, 2016 until September 16, 2017, IMC did

not advertise barn door hardware at all on its webpage. SMF ¶16. Thereafter, from at least

September 27, 2017 until at least January 3, 2019, IMC utilized two different webpage templates

for www.spiralstairsofamerica.com, one which advertised barn door hardware products and

another which did not. Id. ¶17.

        Meanwhile, in early January 2016, Whaley met with Haskins concerning the formation

of BDHS. DSMF ¶¶18-20. The parties disagree as to what occurred during this meeting.

Whaley asserts that he informed Haskins he was forming a separate business entity in order to

market and sell barn door hardware on his own behalf. Id. ¶19. IMC claims that the discussions

                                               3
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 4 of 18



revolved solely around IMC forming a new business division with the goal of insulating the barn

door hardware business from IMC’s judgment creditors and tax lien holders. Id. ¶18.

       Ultimately, Whaley formed BDHS as a limited liability company on January 29, 2016,
                                                                                                  Page | 4
naming himself as the owner and sole member. DSMF ¶¶20-21. Haskins was initially unaware

that Whaley had listed himself as BDHS’s sole member and believed himself to be the owner of

the barn door hardware business. PARA ¶60; DSMF ¶¶18-19.

       Even after forming BDHS, Whaley continued to be employed by IMC until his departure

sometime in late 2016 or early 2017. DSMF ¶¶22-23; ECF No. 94-5, ¶3. In the months

following BDHS’s formation, Whaley moved the business into rented space at a new location at

Griswold Plaza in Erie. PARA ¶61. The company continued to use the name “THE

BARNDOOR HARDWARE STORE” and also used a black and white logo depicted as:




PARA ¶¶55, 61. BDHS also continued to maintain the website

www.barndoorhardwarestore.com and utilized the same third-party websites, such as eBay,

Amazon, Etsy, and Houzz. Id. ¶61; Haskins Depo., ECF No. 94-3, at 77:6-8. Although BDHS

opened separate bank accounts from IMC, it continued to operate the same PayPal account

utilized by IMC and deposited the majority of its sales receipts there. PARA ¶62.

       For the remainder of 2016, while Whaley remained in IMC’s employ, BDHS and IMC

had an ongoing business relationship, the exact nature of which is disputed by the parties. The

                                                4
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 5 of 18



parties agree that, throughout most or all of 2016, IMC manufactured and supplied barn door

hardware for BDHS and BDHS utilized IMC’s employees to perform certain services. DSMF

¶¶25-27. In return, Whaley made payments to IMC, and sometimes to Haskins directly, totaling
                                                                                               Page | 5
more than $93,000. Id. ¶29. However, no set prices were established -- and no invoices were

generated -- for the parts and labor that IMC provided. Id. ¶¶25-27. During the time period

January 2016 through January 2017, Whaley was actually the record owner of BDHS; however,

Haskins believed that the payments from BDHS were business distributions to himself in his

capacity as owner of the company. DSMF ¶¶25-27.

       In late 2016 or early 2017, Whaley left IMC’s employment. PARA ¶68. By this time,

BDHS had stopped using IMC’s employees and stopped receiving products from IMC, but it

continued to use the website www.barndoorhardwarestore.com, the aforementioned logo, the

same social media pages, and most of the same third-party websites (excluding Etsy). Id.

Whaley was able to make this transition because he possessed login information and access

codes to these websites. PARA ¶69. Whaley subsequently changed the login information,

preventing IMC from accessing the BDHS website and third-party retailer websites. Id.

       Whaley claims ownership of all proceeds from the sale of barn door hardware from the

www.thebarndoorhardwarestore.com website, the Barndoor Hardware eBay page, and any other

sales deposited into the PayPal account that took place following formation of the Barndoor

Hardware Store. PARA ¶67. IMC states that its business has suffered, and it has realized

modest sales since 2017. Id. ¶70.



Procedural History


                                               5
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 6 of 18



       Based on the foregoing events, IMC initiated this lawsuit on May 30, 2017. IMC’s

complaint contains five counts, including a violation of the Lanham Act, 15 U.S.C. §1125(a)

(Count I), a request for injunctive relief (Count III), and state law claims predicated on unfair
                                                                                                    Page | 6
competition (Count II), breach of fiduciary duty (Count IV), and conversion (Count V).

       After a period of discovery, the parties filed cross-motions for partial summary judgment,

which are now pending before the Court. IMC requests entry of summary judgment relative to

the conversion claim at Count V. ECF No. 85. Defendants request entry of summary judgment

as to the federal Lanham Act claim at Count I. ECF No. 88. In addition, Defendants request that

the Court decline to exercise supplemental jurisdiction over the state law claims or, in the

alternative, enter judgment in Defendants’ favor at Counts II through IV.

       These motions are now adequately briefed and ripe for adjudication. The Court will

address Defendants’ motion first, as it is ultimately dispositive of this case.


Standard of Review

       Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment shall be

granted if the “movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In analyzing a motion under

Rule 56, the Court must construe the evidence and all reasonable inferences arising therefrom in

the light most favorable to the non-movant. Scott v. Harris, 550 U.S. 372, 378 (2007).




Discussion
                                                  6
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 7 of 18



   A. IMC’s Federal Claim

       In Count I of the Complaint, IMC asserts a claim for alleged violation of 43(a) of the

Lanham Act, which prohibits the use of “any word, term, name, symbol, or device, or any
                                                                                                       Page | 7
combination thereof, or any false designation of origin” that is “likely to cause confusion, or to

cause mistake, or to deceive ... as to the origin, sponsorship, or approval of his or her goods.” 15

U.S.C. §1125(a). ECF No. 1 at 11. Having previously disclaimed any cause of action predicated

upon Defendants’ use of a particular trademark, see ECF No. 91-11 at 10, IMC now clarifies that

it is actually asserting a Lanham Act claim based upon trade dress infringement.

       Section 43(a) of the Lanham Act includes protection for a party’s “trade dress,” which

“has been defined as the total image or overall appearance of a product, and includes, but is not

limited to, such features as size, shape, color or color combinations, texture, graphics, or even a

particular sales technique.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 (3d Cir.

2014) (quoting Rose Art Indus., Inc. v. Swanson, 235 F.3d 165, 171 (3d Cir. 2000)). “[T]rade

dress protection extends only to incidental, arbitrary or ornamental product features which

identify the product's source.” Id. at 309 (quoting Shire U.S. Inc. v. Barr Labs., Inc., 329 F.3d

348, 353 (3d Cir. 2003)). Examples of trade dress include: the outer shape and design of a

Ferrari car, see Ferrari S.P.A. v. Roberts, 944 F.2d 1235 (6th Cir.1991); the arrangement,

content, and layout of an Abercrombie & Fitch catalogue, see Abercrombie & Fitch Stores, Inc.

v. Am. Eagle Outfitters, Inc., 280 F.3d 619 (6th Cir.2002); the graphics and arrangement of

elements on a box of Excedrin, see Bristol–Myers Squibb Co. v. McNeil–P.P.C., Inc., 973 F.2d

1033, 1037 (2d Cir.1992); and the decoration, vibe, and “motif” of a Mexican restaurant, see

Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763 (1992). “In short, trade dress is the overall

look of a product or business.” Fair Winds, 764 F.3d at 309.

                                                 7
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 8 of 18



       “Trade dress is generally classified into the categories of either ‘product design’ (also

known as ‘product configuration’) or ‘product packaging,’ and occasionally a ‘tertium quid,’ a

third, indeterminate catchall.” Groeneveld Transp. Efficiency, Inc. v. Lubecore Int'l, Inc., 730
                                                                                                        Page | 8
F.3d 494, 503 (6th Cir. 2013) (citing Walmart v. Samara Bros., 529 U.S. 205, 215 (2000)).

Some courts have extended the concept of trade dress to include websites that portray a certain

“look and feel.” See, e.g., Conference Archives, Inc. v. Sound Images, Inc., Civil No. 3:2006–76,

2010 WL 1626072, at *16 (W.D. Pa. Mar. 31, 2010) (holding that the “look and feel” of a web

site can constitute a trade dress, protected by the Lanham Act.); Blue Nile, Inc. v. lce.com, Inc.,

478 F. Supp. 2d 1240 (W.D. Wash. 2007) (declining to summarily dismiss plaintiff’s allegation

of infringement of trade dress in the “look and feel” of the appearance of a website); accord

Bambi Baby.com Corp. v. Madonna Ventures, Inc., No. CV 18-12669-WHW-CLW, 2019 WL

2337447, at *7 (D.N.J. June 3, 2019) (holding that plaintiff stated a claim under Lanham Act

Section 43(a) for trade dress infringement as to its website’s ‘distinctive palette of colors and

image/video filters featuring a clean, modern, and straightforward user interface highlighted by

bright, vibrant colors set in an environment/ backdrop of warm, baby tones[.]’”); Xuan–Thao N.

Nguyen, Should It Be a Free for All? The Challenge of Extending Trade Dress Protection to the

Look and Feel of Web Sites in the Evolving Internet, 49 Am. U. L. Rev. 1233, 1236, 1240 (2000)

(arguing that a combination of a website’s “color, graphics, animations, designs, layout, [and]

text” may qualify for trade dress protection).

       To establish a claim under the Lanham Act based upon unregistered trade dress

infringement, a claimant must prove that: (1) the allegedly infringing design is non-functional;

(2) the design is inherently distinctive or has acquired secondary meaning; and (3) the alleged

infringer’s use of the allegedly infringing design is likely to create confusion regarding the origin

                                                  8
         Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 9 of 18



of the goods or services. Fair Wind Sailing, 764 F.3d at 309 (citing McNeil Nutritionals, LLC v.

Heartland Sweeteners, LLC, 511 F.3d 350, 357 (3d Cir. 2007)). In addition to these factors, the

party claiming trade dress protection must articulate the specific elements of its alleged trade
                                                                                                     Page | 9
dress. Id. Where a plaintiff seeks trade dress protection for an entire line of products, the

plaintiff must first show that the series or line has a recognizable and consistent overall look.

Rose Art Indus., Inc. v. Swanson, 235 F.3d 165, 173 (3d Cir. 2000).

        “Before it reaches the question of protectability, however, a district court should

scrutinize a plaintiff's description of its trade dress to ensure itself that the plaintiff seeks

protection of visual elements of its business.” Fair Winds Sailing, 764 F.3d at 309. This is

necessary because “trade dress” is limited to things that “create some visual impression on

consumers. Otherwise, there is no ‘dress’ to protect.” Id. (emphasis in the original).

        In Fair Winds, for example, the plaintiff – a corporation that owned various sailing

schools -- defined its trade dress as “the combination of its choice to solely employ catamaran

vessels” and its “unique teaching curriculum, student testimonials, and registered domain name,”

which “all combine to identify Fair Wind's uniquely configured business to the general public.”

764 F.3d at 309. The U.S. Court of Appeals for the Third Circuit rejected this definition and

concluded that the plaintiff’s “trade dress,” by its own terms, was “simply a hodgepodge of

unconnected pieces of its business, which together do not comprise any sort of composite visual

effect.” Id. at 310. Rather than arguing that the defendant had stolen its “look” in order to lure

away customers, the plaintiff claimed that the defendant had “cop[ied] every material element of

[its] business” and presented those elements to the public. Id. The court found that this type of

claim “[had] little to do with trade dress.” Id.



                                                    9
       Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 10 of 18



       Judged against the foregoing standards, the Court finds that IMC’s claim for trade dress

infringement is untenable as a matter of law. As a preliminary procedural matter, the Court notes

that IMC failed to identify in its complaint any elements of the alleged “trade dress” that was
                                                                                                     Page | 10
allegedly infringed. See Fair Winds, 764 F.3d at 310 (dismissing trade dress infringement claim

under Rule 12(b)(6) where complaint failed to identify elements of protectable trade dress). In

fact, IMC’s complaint did not even reference the phrase “trade dress” at all; instead it appears

that IMC first articulated its trade dress theory in its brief in opposition to Defendants’ motion

for partial summary judgment. Accordingly, Defendants now argue, somewhat persuasively,

that IMC’s trade dress claim should be precluded as an improper attempt to retroactively amend

its pleading. See Warfield v. SEPTA, 460 F. App'x 127, 132 (3d Cir. 2012) (“A plaintiff may not

amend a complaint by raising arguments for the first time in a brief in opposition to a motion for

summary judgment.”)

       Even accepting Plaintiff’s trade dress infringement claim at face value, however, the

claim fails on the merits. As noted, trade dress pertains to the visual elements of a business or

product. Fair Winds Sailing, 764 F.3d at 309. In its Rule 56 brief, IMC describes its alleged

trade dress as its “business name and channels of commerce.” ECF No. 95 at 1. Elsewhere in its

brief, IMC describes its alleged trade dress as: (1) the name “BARNDOOR HARDWARE

STORE”; (2) the black and white logo showing hardware; (3) the website

“www.thebarndoorhardwarestore.com”; (4) Defendants’ use of social media pages depicting

IMC’s employees; and (5) Defendants’ use of emails with the domain

“spiralstairsofamerica.com.” Id. at 7. Several of the foregoing elements – such as the business’s

trade name, the web address “www.thebarndoorhardwarestore.com,” the email domain name

“spiralstairsofamerica.com,” and IMC’s unspecified “channels of commerce” – are not things

                                                 10
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 11 of 18



that create a “visual impression” on consumers or “dress” the product. Therefore, they are not

per se protectable as “trade dress.” See Fair Winds supra, at 309-10; see also Greenberg v.

Johnston, CV-14-04605, 2014 WL 12586252, at *3 (C.D. Ca. Oct. 22, 2014) (items such as
                                                                                                         Page | 11
domains and websites, a web hosting service account, a telephone line account, a number of

online marketing accounts did not describe trade dress for purposes of alleging trade dress

infringement).

       In theory, distinctive ornamental features on a website, or on social media pages, or on

third-party vendor sites, might constitute protectable trade dress. But to the extent that such

content forms the basis of IMC’s “trade dress” claim, the Court finds that IMC has failed to

articulate or produce evidence of the specific design aspects it is seeking to protect.

       In Fair Winds, the Court of Appeals ruled that the plaintiff’s trade dress infringement

claim could not survive the Rule 12(b)(6) stage because the complaint “failed to allege any facts

at all relating to the substance of its own website.” 764 F.3d at 310. As discussed, the plaintiff

(Fair Winds Sailing, Inc.) merely alleged that the defendant had copied aspects of its business

(including a picture of plaintiff’s catamaran, student feedback mechanisms, curriculum, and

nearly identical itineraries) and placed them on the defendant’s website. As the Court of Appeals

explained, this “[said] nothing about the content of Fair Wind's website, let alone whether Fair

Wind's website has a composite look that might constitute a trade dress.” Id. As a result, the

plaintiff had failed to give the defendant “fair notice” of the “overall look it wish[ed] to protect.”

Id.

       Here, as in Fair Winds, Plaintiff has failed to enumerate “what specific elements of its

website comprise a distinctive trade dress or that its site has any distinctive ornamental features”

meriting protection. See 764 F.3d at 310. IMC has produced evidence that, on June 3, 2016,

                                                  11
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 12 of 18



BDHS’s website advertised its recognition as a “Google Trusted Store.” According to IMC,

BDHS’s website included language that suggested this “Google Trusted Store” accreditation had

taken many months to achieve and was predicated upon a record of customer satisfaction that
                                                                                                       Page | 12
actually predated BDHS’s existence. ECF No. 95 at 4; see PARA ¶66. But this evidence says

nothing about the overall “look and feel” of IMC’s own website or the specific design aspects

thereof that IMC wishes to protect.

       As for social media, IMC has submitted evidence that BDHS utilized photos of IMC’s

facility and workers on its social media pages, with phrases like “American-Made,” “Our guys

hard at work!” and “Busy getting down to work here at The Barn Door Hardware Store!” ECF

No. 95 at 3-4; see PARA ¶63. BDHS similarly advertised on certain third-party vendor sites that

it had “been making/selling library ladder hardware for 12 years, spiral stairs for 40 years and we

have finally released our version of FLAT TRACK SLIDING BARN DOOR HARDWARE.”

ECF No. 95 at 3-4; PARA ¶¶64-65. IMC asserts that it (i.e., IMC) and its predecessor business

have been making spiral stairs for 40 years, but BDHS has not. ECF No. 95 at 4. But even

accepting these facts as true, they do not give rise to a triable issue of trade dress infringement.

Like the defendants in Fair Winds, Whaley and BDHS may have implicitly or explicitly

appropriated aspects of IMC’s business for use on the BDHS website and social media pages;

however, such evidence is insufficient to establish that IMC’s own website, social media pages,

third-party vendor sites, or other “channels of commerce” have a specific “composite look” that

is subject to protection under the Lanham Act. Plaintiff’s failure to adduce evidence in this

regard renders trade dress infringement claim deficient as a matter of law.

       In addition, as discussed above, only those aspects of trade dress that are ornamental – as

opposed to “functional” – are protected by the Lanham Act. See Fair Wind Sailing, 764 F.3d at

                                                  12
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 13 of 18



309. The Supreme Court has defined “functional” trade dress as that which (1) “is essential to

the use or purpose of the article”; (2) “affects the cost or quality of the article”; or (3) would, if

denied to others, “put competitors at a significant non-reputation-related disadvantage.” TrafFix
                                                                                                         Page | 13
Devices, Inc. v. Mktg. Displays, Inc., 532 U.S. 23, 33 (2001). Aspects of a website that are

functional, as opposed to ornamental, are not protectable “trade dress.” See Fair Winds, 764

F.3d at 310-311 (features on plaintiff’s website -- such as student feedback procedures, images of

catamarans, teaching itineraries, and curriculum – were “functional” and, therefore not

protectable “trade dress,” because “they all affect[ed] the quality of [plaintiff’s] business” and

“play[ed] a critical role in the consumer demand for [plaintiff’s] services, rather than merely

identifying [plaintiff] as the source of the sailing instruction); Bambi Baby.com Corp. v.

Madonna Ventures, Inc., No. CV 18-12669-WHW-CLW, 2019 WL 2337447, at *4-5 (D.N.J.

June 3, 2019) (finding that website features -- such as the placement of a company logo on each

page of the website, a search bar, a pop-up chat window, and indices that include the company’s

“about us” section, links to product-specific sections within the website, and a buttons for the

company’s social media pages – were all “functional,” and therefore not protectable trade dress).

Nowhere in its summary judgment filings has IMC attempted to delineate those portions of the

subject website or third party vendor sites that are non-functional, and thus potentially

protectable trade dress.

        In addition, IMC has failed to adduce evidence establishing that its alleged trade dress is

distinctive. Trade dress can be “distinctive” in one of two ways: (1) it can either be “inherently

distinctive” or (2) if not inherently distinctive, it must have developed “secondary meaning,

which occurs when, in the minds of the public, the primary significance of a [design] is to

identify the source of the product rather than the product itself.” Wal–Mart Stores, Inc. v.

                                                   13
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 14 of 18



Samara Bros., Inc., 529 U.S. 205, 210–11 (2000) (internal quotations omitted). Here, IMC has

not argued that its alleged trade dress has developed secondary meaning; instead, it argues that

its trade dress is inherently distinctive.
                                                                                                     Page | 14
        Federal courts have utilized differing standards for determining whether product

packaging is inherently distinctive. Some district courts within this circuit have utilized the

spectrum of categories that the U.S. Court of Appeals for the Second Circuit first articulated in

the context of trademarks, in Abercrombie & Fitch Co. v. Hunting World, Inc., 537 F.2d 4, 9 (2d

Cir.1976). See, e.g., Am. Beverage Corp. v. Diageo N. Am., Inc., 936 F. Supp. 2d 555, 598

(W.D. Pa. 2013); McNeil Nutritionals, LLC v. Heartland Sweeteners LLC, 566 F. Supp. 2d 378,

388 (E.D. Pa. 2008). Under the Abercrombie paradigm, trademarks are deemed to fall into one

of five categories along a spectrum of increasing distinctiveness: “(1) generic, (2) descriptive,

(3) suggestive, and (4) arbitrary or fanciful.” See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S.

763, 768 (1992). As applied to the context of trade dress claims,

        [a] product packaging trade dress that is suggestive, arbitrary, or fanciful is
        inherently distinctive. See [Two Pesos, 505 U.S. at 768] (“The latter three
        categories of marks, because their intrinsic nature serves to identify a particular
        source of a product, are deemed inherently distinctive and are entitled to
        protection.”). An arbitrary or fanciful trade dress neither describes nor suggests
        anything about the product, while a suggestive trade dress requires consumer
        “imagination, thought, or perception” to demonstrate what the product is. A & H
        Sportswear, Inc. v. Victoria's Secret Stores, Inc., 237 F.3d 198, 221–22 (3d
        Cir.2000) (quoting A.J. Canfield Co. v. Honickman, 808 F.2d 291, 297 (3d
        Cir.1986)). A trade dress is descriptive if it “forthwith convey[s] an immediate idea
        of the ingredients, qualities or characteristics of the goods.” Id. (quotation omitted).

McNeil Nutritionals, LLC, 566 F. Supp. 2d at 388.

        Other courts have utilized the test established in Seabrook Foods, Inc. v. Bar–Well

Foods, Ltd., 568 F.2d 1342, 1344 (C.C.P.A.1977). This test asks: (1) whether the design or

shape at issue is a common, basic shape or design; (2) whether it was not unique or unusual in a

                                                  14
        Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 15 of 18



particular field; (3) whether it was a mere refinement of a commonly-adopted and well-known

form of ornamentation for a particular class of goods which consumers would view as mere

ornamentation. Id. at 1344. If any of these questions is answered in the affirmative, then the
                                                                                                               Page | 15
trade dress design is not inherently distinctive and there must be sufficient evidence of the design

having acquired a secondary meaning. See id.; In re Chippendales USA, Inc., 622 F.3d 1346,

1355, 96 U.S.P.Q.2d 1681 (Fed. Cir. 2010) (“A finding that any one of these factors is satisfied
                                                       2
may render the mark not inherently distinctive.”)

        In its brief, IMC appears to assume that the Abercombrie standard applies. To that end,

IMC states that the trade name “BARNDOOR HARDWARE STORE,” the accompanying black

and white logo of a hardware set, and the web domain name

www.thebarndoorhardwarestore.com may be “descriptive” elements, since they describe the

product being sold. Nevertheless, IMC states that courts must consider the overall impression of

the combined elements of a claimant’s trade dress to determine whether the unique elements

serve to identify a particular source. ECF No. 95 at 8 (citing Am. Bev. Corp., 936 F. Supp. 2d at

600). According to IMC, when the website domain, trade name and business logo are viewed in




2
  According to one leading treatise, the Seabrook test is “by far the preferable test to classify inherently
distinctive trade dress in packaging and containers,” as the Abercrombie spectrum “was specifically
developed for word marks and does not translate into the world of shapes and designs.” See 1 McCarthy
on Trademarks and Unfair Competition § 8:13 (5th ed.). The Seabrook test is also the one adopted by
most circuit courts of appeal. See, id. (citing cases). Nevertheless, the U.S. Court of Appeals for the
Third Circuit has not yet explicitly weighed in on whether it would adopt the Seabrook standard over the
Abercrombie standard in determining the distinctiveness of a claimant’s unregistered trade dress. In
Duraco Prod., Inc. v. Joy Plastic Enterprises, Ltd., 40 F.3d 1431, 1440 (3d Cir. 1994), the Court of
Appeals rejected the application of the Abercrombie test to determine inherent distinctiveness in actions
for infringement of trade dress based on product configuration/product design. In doing so, however, the
Court specifically distinguished product configuration/product design trade dress from product packaging
trade dress. See id., 40 F.3d at 1440–41. To the extent IMC has alleged any elements that could
legitimately constitute “trade dress,” the Court views those elements as more in the nature of packaging
trade dress, which makes the Abercrombie test arguably relevant.
                                                    15
       Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 16 of 18



this “conjunctive” fashion, they “create an overall impression that there is only one company

selling hardware products under the name ‘THE BARNDOOR HARDWARE STORE’ through a

website using that same name and logo.” Id. “Together,” IMC argues, “the elements identify an
                                                                                                     Page | 16
inherently distinctive source of the barn door products sold online.” Id. at 8-9.

       In a sense, IMC is right: there is, in fact, only one company selling hardware products

under the aforementioned name, through the aforementioned website, using the aforementioned

logo. But that company is BDHS, not IMC. Beyond this line of argument, IMC offers nothing

in the way of evidence to suggest that the alleged trade dress elements are so inherently

distinctive that they would cause consumers to identify IMC as the source of the hardware

products being sold.

       At the summary judgment stage, IMC cannot rest its case on conclusory allegations; it

must, instead, adduce evidence in support of each essential element of its claim. Celotex Corp.

v. Catrett, 477 U.S. 317, 324 (1986). Such evidence must be sufficient to support a jury's factual

determination in favor of IMC. Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 249 (1986).

Evidence that merely raises some metaphysical doubt about the existence of a material fact is

insufficient to satisfy IMC’s burden. Matsushita Electric Industrial Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586, 538 (1986). In this Court’s view, IMC has failed to demonstrate the

existence of a genuinely disputed material fact relative to its claim of trade dress infringement.

Therefore, the Court will grant Defendants’ motion for partial summary judgment as to Count I

of the complaint.


   B. IMC’s State Law Claims

       The Court having determined that IMC cannot proceed on its federal claim, the only

remaining causes of action are Plaintiff’s state law claims in Counts II through V, and
                                                  16
       Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 17 of 18



Defendant’s counterclaim under Pennsylvania law for libel. The Court’s sole basis for

exercising subject matter jurisdiction over these claims is Congress’s grant of supplemental

jurisdiction pursuant to 28 U.S.C. § 1367. Absent extraordinary circumstances, a federal court
                                                                                                     Page | 17
may decline to exercise supplemental jurisdiction when it “has dismissed all claims over which it

has original jurisdiction.” 28 U.S.C. § 1367(c)(3); see Robert W. Mauthe, M.D., P.C. v. Optum

Inc., 925 F.3d 129, 135 (3d Cir.), cert. denied, 140 S. Ct. 563, 205 L. Ed. 2d 358 (2019).

Because no extraordinary circumstances are present in this case that would counsel in favor of

this Court exercising supplemental jurisdiction, the Court will dismiss the remaining state law

claims without prejudice to the parties’ right to pursue those claims in state court. Accordingly,

the Court need not, and does not, address the merits of Plaintiff’s cross-motion for partial

summary judgment relative to Count V.


Conclusion

       Based upon the foregoing reasons, the Court will grant Defendants’ motion for partial

summary judgment relative to Count I of the complaint. The Court will dismiss Plaintiff’s

remaining state law claims, and Defendants’ counterclaim, without prejudice. The Court will

also dismiss, without prejudice, Plaintiff’s cross-motion for partial summary judgment as to

Count V of the Complaint.

       An appropriate Order follows.




                                                             ___________________________
                                                             Susan Paradise Baxter
                                                             United States District Judge



                                                17
Case 1:17-cv-00138-SPB Document 105 Filed 04/29/20 Page 18 of 18




                                                                   Page | 18




                               18
